internal_revenue_service national_office technical_advice_memorandum date number release date third party contact none index uil no case mis no tam-146480-01 cc psi b8 director area small_business self-employed operating division taxpayer name taxpayer address taxpayer identification no quarter involved date of conference no conference held legend taxpayer issues did taxpayer’s form_720 quarterly excise_tax return correctly reflect the tax on sales of certain vehicles imposed by sec_4051 of the internal_revenue_code with respect to the transaction described below what documentation is needed to support a claim under sec_6416 conclusions taxpayer’s form_720 did not correctly reflect the tax on sales of certain vehicles imposed by sec_4051 with respect to the transaction described below although no particular documentation is prescribed to support a claim under sec_6416 taxpayer must establish that it sold taxed tires in connection with the sale of a vehicle to a state_or_local_government for its exclusive use facts taxpayer is a retailer of heavy vehicles some of the vehicles are taxable under sec_4051 others are not taxpayer purchased taxable vehicles tax free for resale and reported the sec_4051 tax on the sale of those vehicles for one of taxpayer’s sales the invoice stated that the vehicle’s selling_price was dollar_figure and that the federal tax on the sale was dollar_figure taxpayer included dollar_figure on its form_720 part i irs no taxpayer did not claim a sec_4051 credit on form_720 schedule c part ii line 11h with respect to the sale or any other sales the examining agent calculated that the sec_4051 tax on this sale was dollar_figure dollar_figure x the examining agent determined that on form_720 part i irs no taxpayer had reduced the amount of the sec_4051 tax on this transaction by dollar_figure the amount of the sec_4071 tax on the tires sold in connection with the vehicle instead of claiming the sec_4051 tire tax_credit taxpayer also sells both taxable and nontaxable vehicles to state and local governments taxed tires are sold in connection with the sale of these vehicles taxpayer claimed on its form_720 schedule c part ii line 11g credits under sec_6416 for the amount of the tire tax with respect to the exempt sales but not with respect to the sales of nontaxable vehicles law sec_4051 imposes on the first_retail_sale of the following articles including in each case parts or accessories sold on or in connection therewith or with the sale thereof a tax of percent of the amount for which the article is sold a automobile truck chassis b automobile truck bodies c truck trailer and semitrailer chassis d truck trailer and semitrailer bodies and e tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that if tires are sold on or in connection with the sale of any article and tax is imposed on the sale of the tires a credit against the tax imposed by sec_4051 is allowed in an amount equal to the tax imposed by sec_4071 on the tires sec_4052 provides that in determining price the amount of the sec_4051 tax is excluded sec_4071 imposes a tax on the sale by the manufacturer of certain tires_of_the_type_used_on_highway_vehicles sec_6416 provides that generally no credit or refund of any overpayment_of_tax imposed by sec_4051 shall be allowed unless the taxpayer established that it a has not included the tax in the price of the article with respect to which it was imposed and has not collected the amount of the tax from the person that purchased the article b has repaid the tax to the ultimate_purchaser of the article or c has filed with the secretary the written consent of the ultimate_purchaser of the article to the allowance of the credit or the making of the refund sec_6416 provides that sec_6416 does not apply to an overpayment described in sec_6416 sec_6416 provides that if the sec_4071 tire tax has been paid with respect to the sale of a tire and the tire is sold by any person in connection with the sale of any article to a state_or_local_government for the exclusive use of the state_or_local_government the sec_4071 tire tax is deemed to be an overpayment by that person analysis issue taxpayer reduced the amount of the sec_4051 tax it computed on the sale of the vehicle by the amount of sec_4071 tax on the tires sold in connection with the vehicle and reported on form_720 part i irs no a net amount of tax this is incorrect the tax imposed by sec_4051 is computed on the sale price of the vehicle as determined under sec_4052 the sec_4051 credit is claimed on form_720 schedule c part ii line 11h it is not netted against the sec_4051 tax with a single amount reported on form_720 part i irs no the sec_4051 credit does not reduce the sec_4051 liability rather credits are used to reduce the balance due with regard to taxpayer’s sale the sec_4051 tax is imposed on the dollar_figure sale price of the vehicle and is dollar_figure dollar_figure x this is the amount that should have been reported on form_720 part i irs no accordingly taxpayer underreported its sec_4051 tax_liability also taxpayer should have claimed the sec_4051 credit on form_720 schedule c part ii line 11h the director asks whether the allowance of the sec_4051 credit is subject_to the conditions described in sec_6416 the sec_4051 credit does not result from an overpayment_of_tax thus the conditions to allowance described in sec_6416 do not apply to the allowance of the sec_4051 credit the director also asks whether the sec_4051 credit needs to be shown on a customer’s invoice taxpayer has no obligation to provide its customer with sec_4051 tax or sec_4051 credit information on the invoice the director also asks if the formula prescribed in the regulations to determine tax when the invoice provides a single tax-included price should be used to determine the sec_4051 tax after the adjustment to correct the netting is made the use of this formula is inappropriate whenever tax is separately_stated on the invoice even if errors are made in the calculations issue the director asks what documentation is needed to support taxpayer’s sec_6416 claim and whether any information must be included on the invoice the director observes that there is no guidance regarding documentation there are no regulations under sec_6416 that prescribe the particular documentation needed however taxpayer must establish that it sold taxed tires in connection with the sale of the vehicle for the exclusive use of the state_or_local_government documentation may be a signed statement from the state_or_local_government that the specified vehicle is purchased for the exclusive use of the state_or_local_government because here the vehicles are not subject_to the sec_4051 tax no information needs to be included on the invoice caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2001_2 i r b pincite however a technical_advice_memorandum generally is not modified or revoked retroactively if the taxpayer demonstrates that the criteria in section dollar_figure of revproc_2001_2 are satisfied
